Citation Nr: 1608266	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to November 5, 2006, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an increased rating, greater than 20 percent, for diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 22, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Marines from July 1967 until March 1970.  His active service included one year and seven months of foreign service, as well as service in the Republic of Vietnam during the Vietnam War.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and Vietnam Campaign Medal, a Combat Action Ribbon, the Vietnamese Cross of Gallantry, and a Rifle Marksman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Wichita, Kansas.  The Veteran disagreed with determinations relating to ratings established for PTSD and diabetes, as well as the denial of service connection for hypertension, and while he was granted entitlement to TDIU, he nonetheless disagreed with the effective date of that grant.  Appeals of the forgoing determinations, however, were only perfected regarding his claim for a higher initial rating for PTSD and - by extension - an earlier effective date for the award of TDIU.

The issues of service connection for hypertension, and increased ratings for diabetes mellitus type II, and entitlement to an earlier effective date for the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 21, 2008, PTSD was productive of occupational and social impairment with reduced reliability and productivity due to flattened affect; panic attacks; impaired memory; and disturbances of motivation and mood.  

2.  Beginning November 21, 2008, PTSD has been productive of total occupational and social impairment, with symptoms including impairment in thought process; persistent delusions and hallucinations; persistent danger of hurting himself and others; an intermittent inability to perform activities of daily living; periodic disorientation to time and place; and memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD were met prior to November 21, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial total rating, (i.e., 100 percent) have been met since November 21, 2008, but not prior to that date.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran's appeal for higher initial ratings for PTSD is an appeal from the initial assignments of disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  The rating on appeal was previously staged by the RO, with a 30 percent rating effective June 30, 2005, and a 50 percent rating, effective November 6, 2006.

In a June 2010 letter, the Veteran's representative argued that VA had failed to correctly apply the provision of 38 C.F.R. §3.156(b) in assigning an effective date of November 6, 2006, for the grant of a 50 percent rating for PTSD.  Specifically, the representative argued that because VA had received new and material evidence regarding the claim within one year of the June 2006 RO decision on appeal, that the claim remained pending, and the evidence should have been considered as if it had been received on June 30, 2005, rather than treated as if the evidence were itself a claim for increase.  The Board agrees that a lay statement from the Veteran received on November 6, 2006, and mental health treatment notes from October 2006, constitute new and material to the issue adjudicated in June 2006, and in its April 2011 remand the Board observed that the period on appeal begins with the Veteran's claim, received in June 2005.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 10 percent rating is assigned for a showing of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or if the veteran's symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2015).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of this change do not apply to claims that had been certified for appeal to the Board or are pending before the Board as of August 4, 2014, to include where such claims are subsequently remanded to the Agency of Original Jurisdiction (AOJ).  The Veteran's claim was previously certified to the Board in July 2010, before being remanded to the RO for readjudication.  While it was then certified again in July 2012, the revisions of 79 Fed. Reg. 149, 45094 do not apply.  

As a result, in evaluating the Veteran's level of disability, the Board is able to consider the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that PTSD more nearly approximated the criteria for a 50 percent rating until November 21, 2008, and the criteria for a total (i.e., 100 percent) rating thereafter.  Specifically, before November 2008 the disability was productive of occupational and social impairment with reduced reliability and productivity due to flattened affect; panic attacks; impairment of memory; and disturbances of motivation and mood.  Beginning November 21, 2008, treatment and examination records show that PTSD was manifest by total occupational and social impairment, with symptoms including impairment in thought process; persistent delusions and hallucinations; being in persistent danger of hurting himself and others; an intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss.

On VA examination in May 2006, the Veteran reported that his marriage was going well and that he had a good relationship with his wife.  In terms of day-to-day functioning, "things [were] going pretty nicely," though there were some impaired friendships, and he tended to be "very aloof and distant from his peers."  At times he reportedly "scares the [explicative] out of his wife and she cannot put her finger on it, but she says he looks scary."  The Veteran experienced fear of the dark and avoided it were possible.  He described recurring and very distressing recollections regarding Vietnam occurring "fairly frequently, if not daily."  There were monthly recurring dreams and nightmares, and the examiner described that the Veteran had "a lot of psychological distress and most of the time when this occurs it develops into feelings of a withdrawn nature."

Arousal symptoms included significant episodic problems with sleep, outbursts of anger and feelings of irritability, hypervigilance, and increased startle response.  The Veteran avoided military installations and, actively talking about in-service stressor events.  On examination, the Veteran showed "no range of affect" and seemed "somewhat withdrawn," yet he described himself as "very emotional."  

Objectively, the Veteran presented as alert and oriented throughout the evaluation, but generally with a restricted affect and "very limited range of motion."  His eye contact was good, speech was normal, and mood was euthymic.  He denied suicidal and homicidal thoughts, and his thought process was otherwise clear, coherent, goal directed, and logical.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations, and there was no evidence of major concentration or memory disturbances, judgement and insight were fair.

The examiner concluded that the Veteran's GAF score was between 65 and 75.  GAF scores between 71 and 80 represent symptoms that, if present at all, are transient and include expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument), and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DMS-IV.  Scores from 70 to 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but indicate that the Veteran is generally functioning pretty well, and has some meaningful relationships.  Id.

During a general medical evaluation in October 2006, the Veteran denied any anxiety or depression symptoms, but did have PTSD symptoms including increased startle reflex to loud noises, sensitivity to hearing helicopters, and certain construction equipment that sounds like helicopters.  He reported nightmares and flashbacks occurring two to three times per month.

As the foregoing shows, PTSD was productive of symptoms such as disturbed sleep, angry outbursts, and hypervigilance - symptoms consistent with a 50 percent rating.  However, without evidence of impaired judgment, thinking, or mood, such symptoms simply did not reach the criteria for the grant of a 70 percent rating.  In particular, the Veteran's thought process was consistently undisturbed, and while his affect was limited, there was no evidence of obsessive, compulsive, or delusional thinking.  Accordingly, a rating of greater than 50 percent simply cannot be granted for this period.  This conclusion is supported by his relatively high GAF score of 65 to 75, which reflects an overall symptomatic picture productive of only mild symptoms at worse.

Put differently, in order to award a 70 evaluation, there must be deficiencies "in most areas" such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  Here, the deficiencies demonstrated prior to November 21, 2008 were only those in the areas of work, family relations, and mood, without any defect with respect to areas such as judgement, thinking, or orientation, nor any evidence of symptoms such as intermittently illogical speech, near-continuous panic, or a neglect of personal appearance and hygiene.  See Id.

The first evidence of more limiting symptoms, came on November 21, 2008.  It was on this date, that the Veteran was seen following referral for mental health treatment because he was "interested in learning more about coping with PTSD."  At the assessment, the Veteran was dressed in casual attire, with appropriate affect and consistent eye contact.  His mood was depressed and anxious, and he became tearful when discussing traumatic experiences.  He reported being bothered by memories and images of in-service traumatic events, nightmares one to two times a month, and distress at the sound of loud noises, electric razors, and helicopters, as well as the sight of military personnel in uniform and war movies.  He avoided crowds and speaking in front of others, and did not feel as if he "fits in."  The Veteran had a low frustration tolerance, becoming easily flushed with anger, and endorsed poor concentration, becoming lost on familiar routes, forgetfulness, and reliance on his wife to remind him to attend appointments and recall information.  He had no friends other than his wife, and indicated that the only people he was close with, were his wife and grandson.  His GAF score was 40.

Of note, GAF scores between 40 and 31, reflect impairment in reality testing or communication (e.g., speech becoming illogical, obscure, or irrelevant at times) or major impairments in several areas, such as work or school, family relations, judgment, thinking, or mood (for example, avoiding friends, neglecting family, or an inability to work).

After his November 2008 assessment, the Veteran attended group therapy throughout 2009.  A November 2009 treatment summary indicated that the "full-range of PTSD symptoms" continued to manifest, including nightmares, intrusive memories about combat, and flashbacks. There was "intense psychological distress" associated with intrusive memories, and the Veteran actively avoided stimuli regarding his military experiences.  The Veteran had a sense of a foreshortened future, and was both detached from other people and emotionally disengaged.  Functioning in most social settings was limited, and the Veteran found himself to be very uncomfortable in crowded places, and as a result, he often isolated himself, preferring to stay at home.

The Veteran exhibited signs of marked depression, and reported significant sadness, concerns about his self-worth, and feeling that he was not able to contribute meaningfully to his family.  There were also intense feelings of guilt, and the Veteran struggled with a lack of motivation and chronic fatigue.  More recently, there had been panic attacks, with symptoms including increased heart rate, sweating, shortness of breath, and fear of losing control.

During a January 2010 VA examination, the Veteran reported that although he "enjoys" attending group therapy, the sessions had been difficult as "they dredge things up," he had been having increased panic attacks since beginning therapy a year prior - often within a few hours to few days after each group session.  These attacks occurred at least once to twice a week, and lasted for approximately 10 minutes before he calmed down - with the help of his wife - and slept for about four hours.  Other than group therapy, he was unsure what triggered the episodes.  Psychiatric evaluation, including review of mental health treatment notes, revealed continuing feelings of worthlessness, excessive guilt, fatigue and sleep, a lack of energy, and reduced interest or pleasure in anything except food.  The Veteran reported frequent suicidal thoughts, and homicidal ideation associated with elevated rage directed at people he "doesn't even know" as well as at family members.  While feelings of rage had been constant prior to starting psychiatric medication, they had become a little more intermittent.

The examiner commented that the Veteran's rage was "volatile."  By way of example, the Veteran reported an outburst during group therapy several weeks prior in which he became angry with another veteran in the group because of how that veteran had responded to him.  The following week, when someone in the group gave him advice, he "blew up in the group," swearing at and threatened the other group member.  The Veteran reported that he had been ready to hurt the other veteran.  The Veteran endorsed episodes of "confusion" two to three times each day, and these appeared to be secondary to intrusive memories of combat, followed by difficulty regaining grounding in the present again.

With regard to family interactions, the Veteran reported that he and his wife were very close, and that he was highly reliant upon her care.  Arguments occurred "occasionally," but neither the Veteran nor his wife were able to identify any precipitating cause.  When these arguments did occur, the Veteran reported that he often leaves the house because his "anger is so strong and I don't want to do anything so I'd just as soon get in my truck and drive around."  He had difficulty with his stepdaughter and her boyfriend, indicating that he had had homicidal ideation towards this boyfriend, as well as his wife's son.  The Veteran did not participate in any leisure activities other than camping in the summer with his wife.  In total, the examiner opined that the "Veteran's psychosocial functioning [was] severely impaired," and that was "excessively dependent on his wife."

The examiner described the Veteran's mood as anxious, hopeless, agitated, depressed, and labile.  His thoughts were racing, circumstantial, and included paranoid ideation, and his judgement was impaired to the point that he no longer understood the outcome of his behavior.  The Veteran had persistent auditory, olfactory, and tactile hallucinations, and displayed some signs of obsessive and ritualistic behavior.  Symptoms interfered with activities of daily living to varying degrees, but more severely with activities such as grooming, bathing, shopping, and driving.  He reported becoming lost when driving, and could be "driving down the road and then I have no idea where I'm at."  Remote, recent, and immediate memory were all impaired.  The examiner concluded that, overall, PTSD symptoms were "severe," and assessed a GAF score of 40 due to 
impairment in his reality testing, frequent suicidal ideation, volatile anger, lack of social support outside his wife, frequent panic attacks, chronic problems with sleep, and the inability to keep a job.  The examiner noted that the "Veteran was employed at the time of his last examination," but he is "no longer is able to maintain gainful employment due to his anger and forgetfulness."

VA examination in November 2010 was largely confirmatory of those findings from January 2010.  Though he no longer experienced suicidal or homicidal symptoms, the Veteran continued to have recurrent and intrusive, distressing recollections of in-service events, including images, thoughts, and perceptions, recurrent distressing dreams and acting or feeling as if the traumatic events were recurring.  The examiner did diagnosis a history of bipolar disorder, but noted that it was not possible to differentiate between the degree to which the diagnoses were contributors to his level of functional impairment.  Regardless, the examiner believed that, "[b]ased on [the Veteran's] reported history and medical records, it appears that the Bipolar Disorder, Panic Disorder, and Alcohol Dependence are more likely than not secondary to his PTSD."  The examiner concluded by recognizing that the Veteran had "total occupational impatient due to PTSD," and supported his conclusion with descriptions of the symptoms.

While the record contains voluminous additional VA treatment records, a review of such records reflects symptoms largely consistent with those described above, especially on VA examinations in January and November 2010.  GAF scores of 40, on their own, do not necessarily reflect that the criteria for a 100 percent rating were met.  However, beginning in November 2008, the Veteran repeatedly endorsed highly irregular patterns of thought, with a frequently reduced capacity to orient himself in time and space.  That PTSD resulted in symptoms such as suicidal and homicidal ideation - both towards members of his family and complete strangers - is itself evidence of a very severe and debilitating disability.  Additionally, his inability to maintain social relationships outside of his relationship with his wife, and examiners' conclusions that mental health symptoms render him unable to pursue gainful employment, are further evidence that PTSD renders him totally impaired both socially and occupationally.

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the period prior to November 21, 2008.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, anger, irritability, social isolation, suicidal and homicidal ideation, hallucination, hyperarousal, and disrobed memory and sleep.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2015).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities coronary artery disease, diabetes mellitus type II, tinnitus, peripheral neuropathy, and hearing loss in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Accordingly, the Board concludes that PTSD was 50 percent disabling, and no higher during the period of time, prior to November 21, 2008, and totally disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in September 2005, prior to the initial adjudication of the claim on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The appeal of assigned ratings for PTSD arises from the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant treatment records to the extent that they were identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2006, January 2010, and November 2010 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While examiners in January and November 2010 were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his mental health symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in April 2011 the Board remanded the issue of entitlement to higher initial ratings for PTSD, and what was at the time a claim of entitlement to TDIU.  The Board ordered that the foregoing claims be readjudicated based on evidence received into the record since the prior statement of the case, and a supplemental statement of the case should be issued.  In May 2012 such a readjudication and issuance was completed, and the Board finds that the RO substantially complied with the April 2011 remand directives.  Thus, the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

ORDER

A 50 percent rating for PTSD is granted, prior to November 21, 2008.

A 100 percent rating for PTSD is granted, effective November 21, 2008.



REMAND

Stegall, Statement of the Case

In its April 2011 remand, the Board ordered that the RO "should issue a statement of the case as to the November 2008 decision (with December 2008 and March 2009 notices of disagreement), denying claims of entitlement to service
connection for hypertension, and entitlement to an increased rating for diabetes mellitus.  Such a statement of the case readjudication was to include review of all
evidence of record.  These matters were to be returned to the Board "[o]nly if a timely substantive appeal is received."

In May 2012, the RO issued as supramental statement of the case, which included language in an accompanying letter stating that it was "intended to inform [the Veteran] of any material changes in, or additions to, the information contained in the 'Statement of the Case' (SOC) that [VA] previously sent."  To be clear, no statement of the case has ever been sent to the Veteran regarding the matters of an increased rating for diabetes or service connection for hypertension.

The Board has an obligation to "insure [the RO's] compliance" with the terms of its remand orders.  See Stegall, supra.  In addition to having not followed such orders by issuing a supplemental statement of the case rather than a statement of the case, the Board is obliged to observe that the former cannot function as proxy for the latter.  That is to say, a statement of the case is a unique and separate instrument from a supplemental statement of the case.  VA's own regulations outline that a statement of the case "must be complete enough to allow the appellant to present written and/or oral arguments before the Board of Veterans' Appeals," and must contain a summary of the evidence in the case, the applicable laws and regulations, and the determination of the agency.  38 C.F.R. § 19.29 (2015).  Further, in "no case will a Supplemental Statement of the Case be used . . . [to] respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  38 C.F.R. § 19.31(a) (2015).

Accordingly, the Board finds that a statement of the case has not been issued on the matters of diabetes or hypertension, and a remand is in order to correct the deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999); Stegall.

TDIU

The Veteran is seeking entitlement to a total disability rating based on individual unemployability prior to October 22, 2009.  Given his current ratings, such entitlement cannot granted on a schedular basis prior to November 21, 2008.  The claim for a higher rating for diabetes mellitus type II is thus intertwined with the claim for TDIU; therefore, the issue of TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the November 2008 rating decision denial, (with December 2008 and March 2009 notices of disagreement), of the issues of entitlement to service connection for hypertension, and entitlement to an increased rating for diabetes mellitus.  Such statement of the case readjudication should include review of all evidence of record.  Any additional development deemed appropriate should be obtained.  The appropriate period should be allowed for response.
Only if a timely substantive appeal is received as to an issue should such issue be referred to the Board for appellate consideration.

	(CONTINUED ON NEXT PAGE)

 

2.  After completing the indicated readjudication, and waiting an appropriate period to afford the Veteran the opportunity to appeal any decision to the Board, readjudicate the claims for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.






____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


